Citation Nr: 1243143	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 1998 for the grant of service connection for headaches, residuals of a head injury. 

2.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus, prior to August 27, 2008.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to August 27, 2008.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to August 27, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from July 2004 (peripheral neuropathy), November 2004 (diabetes mellitus), and February 2006 (earlier effective date) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

By a rating action dated in September 2009, the Veteran was assigned a 100 percent schedular rating for his diabetes mellitus and associated complications, effective from August 27, 2008.  The separate ratings assigned for bilateral peripheral neuropathy of the lower extremities, as well as other complications, was no longer applicable for the period from August 27, 2008, forward.  The scope of the appeal is thereby limited the ratings assigned for the Veteran's diabetes mellitus and peripheral neuropathy.

The Veteran testified before a Decision Review Officer (DRO) in February 2006.  He additionally testified before the undersigned Veterans Law Judge in January 2011.  Transcripts of the hearings are of record.

The Board remanded the issues on appeal in May 2011.  Pursuant to that Remand, the RO was instructed to obtain records from the Social Security Administration (SSA) and send the Veteran additional notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the requested development has been completed.  A September 2012 supplemental statement of the case was issued and the case is once again before the Board. 

The Board parenthetically notes that the RO, in August 2001, initially granted service connection for the Veteran's diabetes mellitus.  A VA examination, dated within 1 year of the rating decision was subsequently associated with the claims file, and considered in a subsequent August 2002 rating decision.  In the August 2002 rating decision, the RO additionally granted service connection for peripheral neuropathy of the left and right lower extremities.  Within one year of the August 2002 rating decision, the Veteran again submitted additional medical evidence pertaining to both his diabetes mellitus and peripheral neuropathy.  The RO issued a July 2003 rating decision considering this new evidence.  The Veteran filed a notice of disagreement.  Nevertheless, in an October 2003 statement, the Veteran indicated that he wished to drop his appeal and accept a total and permanent 100% service connection based on unemployability.  Those rating decisions thereby became final.  

The Veteran subsequently filed increased rating claims in April 2004.  Following the relevant rating decisions, he initiated an appeal.  The Board finds that the July 2004 (peripheral neuropathy) and the November 2004 (diabetes mellitus) rating decisions, listed on the title page of this decision, are the rating decisions on appeal. 

The issue of entitlement to an increased rating for headaches, residual of a head injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for headaches, residuals of a head injury, was received by the RO on May 27, 1998; no evidence of record indicates any informal claims prior to that date.

2.  Prior to August 27, 2008, the competent medical evidence showed that the Veteran's service-connected diabetes mellitus was managed by insulin and restricted diet; however, his diabetes mellitus did not require regulation of activities.

3.  Prior to August 27, 2008, the Veteran's peripheral neuropathy, right lower extremity, was productive of complaints of numbness and burning; objectively, the evidence reveals no more than moderate neurologic symptomatology. 

4.  Prior to August 27, 2008, the Veteran's peripheral neuropathy, left lower extremity, was productive of complaints of numbness and burning; objectively, the evidence reveals no more than moderate neurologic symptomatology. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date prior to May 27, 1998 for the grant of service connection for headaches, residuals of a head injury, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§  3.400 (2012).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, prior to August 27, 2008, had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2012).

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to August 27, 2008, had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8521 (2012).

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to August 27, 2008, had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8521 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claims, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The Veteran was notified via letter dated in May 2011 of the criteria how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The Board recognizes that the duty to notify was not satisfied prior to the initial unfavorable decisions on the claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The claims were readjudicated, and a statement of the case was issued in September 2012.  Consequently, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and the Veteran has submitted private treatment records.  Records from the SSA were additionally associated with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and another Remand to obtain any additional records is not required. 

Next, the Veteran was afforded VA examinations in June 2003, September 2004, and February 2006.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims, prior to August 27, 2008.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

The Board recognizes that the Veteran's claims file was not reviewed as part of the June 2003 and February 2006 examination.  Such is not necessarily fatal to determining the adequacy of the examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  In this regard, the Board observes that the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, performed the requisite testing, and provided the information necessary to evaluate his disabilities under the applicable rating criteria. 

The Veteran was also provided opportunities to set forth his contentions during the February 2006 hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2006 DRO hearing, the DRO enumerated the issues on appeal.  Information was also solicited regarding the severity of his diabetes mellitus and peripheral neuropathy.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board notes that the earlier effective date issue was not on appeal at the time of the February 2006 hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

A February 2006 rating decision determined that a previous decision which denied service connection for headaches, residuals of head injury, was clearly and unmistakably erroneous.  The DRO granted service connection for headaches, residuals of head injury with an evaluation of 10 percent, effective May 27, 1998.  The Veteran contends that he is entitled to an effective date earlier than May 27, 1998, for the grant of service connection for headaches.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran separated from active service in February 1970.  He initially submitted a claim of entitlement to service connection for a headache disorder in May 1998.  Thus, he failed to submit a claim of entitlement to service connection for this condition within one year from his discharge.  The Board has considered the Veteran's January 2011 BVA hearing testimony where he indicated that he had tried on numerous occasions to file a claim with his local VA office prior to May 1998 but had been sent away.  He specifically testified that he had first tried to file a claim in 1971.  See BVA T. at 6.  The Veteran acknowledged however that he did not actually file a claim until 1998.  See BVA T. at 9.  The Board parenthetically notes that there is a March 1971 rating decision determining that the Veteran's parents could not be considered his dependents.  While the Board has considered the Veteran's allegations that he tried to file a claim with respect to headaches before 1998, the Board finds these allegations are not supported, especially given that a claim for dependency is documented in the file around that time.   

Absent any evidence showing previous communication between the Veteran and VA, the Board finds that the presumption of regularity applies, meaning that if VA received a claim in 1971 VA would have taken the appropriate action to develop the claim.  Put another way, had the Veteran filed an earlier claim for service connection, there would be some record of this communication.  This legal presumption is rebuttal by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  To the extent the Veteran implicitly shifts the burden to VA to explain the non-receipt of the 1971 application, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (The presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary.).

Under the presumption of administration regularity, the absence of any application for VA disability compensation in the record received by VA before 1998 precludes a finding that there was an earlier claim.  The assignment of an effective date back to the day following discharge is therefore not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for a headache disorder on May 27, 1998.  That date serves as the date of claim.  Although the evidence of record reflects that the Veteran suffered from headaches since the 1970's, the Board notes that such information is not required in order to conclude that May 27, 1998, the date selected by the RO, is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to May 27, 1998, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after May 27, 1998, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to May 27, 1998, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2012).  Such correspondence is not of record.  There is simply no testimonial document submitted prior to May 27, 1998, indicating intent to pursue a claim of entitlement to service connection for a headache disability.

The Board notes that there are private treatment records that refer to a headache disability dated prior to May 27, 1998, contained in the claims folder.  However, these records do not constitute a claim here.  VA and private medical records may serve only as claims for increased evaluations or to reopen previously denied claims for service connection.  Neither of these circumstances applies in this case. See 38 C.F.R. § 3.157 (2012).

In sum, the presently assigned effective date of May 27, 1998, is appropriate and there is no basis for an award of service connection for a headache disability prior to that date.  The preponderance of the evidence is against the claim; and, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2012).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diabetes Mellitus

Prior to August 27, 2008, the Veteran was rated at a 20 percent disability rating for his diabetes mellitus under DC 7913.  However, as discussed above, effective from August 27, 2008, his diabetes mellitus and its associated complications, has been rated as 100 percent disabling.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2012).  

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2012). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A review of the record prior to August 27, 2008, sufficiently establishes that the Veteran's diabetes mellitus was managed by a restricted diet and required the use of insulin.  However, the record does not reflect that the Veteran's diabetes mellitus necessitated regulation of activities.  At his June 2003 VA examination, the Veteran indicated that he had decreased energy and weakness which restricted his physical activities significantly.  There was no indication that the Veteran had been prescribed or advised to avoid strenuous occupational and recreational activities.  At a September 2004 VA examination, the Veteran indicated that he was actually told to walk to improve his strength from a stroke.  He reported that he could not do any strenuous activities like running, or jogging, and that he used to be a sports official for 15 years but had to stop.  At a February 2006 VA examination in response to the question of whether he experienced restriction of activities, the Veteran responded that he had weakness.  He did not report that he was prescribed or advised to avoid strenuous occupational and recreational activities. 

Consideration has been given to a letter dated in July 2003, from the Veteran's private treating physician, indicating that the Veteran's diabetes mellitus required regulation of activities.  However, in the remarks section the private treating physician actually recommended that the Veteran exercise 30 minutes 5 days a week.  "Regulation of activities" is again defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  

The Board has also considered December 2004 and January 2005 private treatment records which noted that the Veteran's diabetes mellitus required regulation of activities.  However, the treating physician did not elaborate how the Veteran's activities were restricted.  It is not clear as to whether the regulation involved a prescribed exercise routine, like the one described in the July 2003 letter, or a prescription to avoid exercise.  The letters are given little probative value.  Indeed, in a January 2006 private treatment record noting that the Veteran's diabetes mellitus required regulation of activities, the treating physician indicated that the Veteran should actually complete regular exercise. 

The Board therefore finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus resulted in regulation of activities, prior to August 27, 2008, which is a necessary criterion for assigning any of the higher ratings indicated under DC 7913.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  Prior to August 27, 2008, the Veteran was separately evaluated for his peripheral neuropathy of the right lower extremity (20 percent), peripheral neuropathy of the left lower extremity (20 percent), hypertension (10 percent), erectile dysfunction (non-compensable), and diabetic retinopathy (30 percent).  However, while the Veteran appealed the ratings for his peripheral neuropathy, which will be considered below, he did not the determinations associated with his hypertension, erectile dysfunction, or diabetic retinopathy.  Thus, evaluations of such residuals are not for appellate consideration at this time. 

Absent evidence that the Veteran's service-connected diabetes mellitus required regulation of activities, prior to August 27, 2008, the Board finds that the criteria for a rating greater than 20 have not been met.

Peripheral Neuropathy Right and Left Lower Extremities

With respect to the claims for his peripheral neuropathy of the right and left lower extremities prior to August 27, 2008, the Veteran's lower extremities were each rated at 20 percent disabling pursuant to DC 8521.  See 38 C.F.R. § 4.124a (2012).  
In order to be entitled to the next-higher 30 percent rating, the evidence must show severe incomplete paralysis of the external popliteal nerve.  Id. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2012).

The evidence does not support the assignment of a 30 percent evaluation for the Veteran's right or left lower extremities, prior to August 27, 2008.  Specifically, as the deficiencies that he experienced were sensory in nature, the finding moderate incomplete paralysis is proper.  In so finding, it is noted that a May 2003 SSA examination reflected normal strength, tone and sensation of the lower extremities.  A June 2003 VA examination noted essentially normal sensorium.  The Veteran reported that he experienced hyperesthesia and chronic pain in an area of the plantar surfaces bilaterally and dorsum of both feet.  However, motor, sensory and cerebellar examinations were unremarkable.  A February 2004 private treatment record noted a stocking deficit to sensation bilaterally with difficulty walking on heels and a gait, and that he had steppage qualities.  The private treating physician noted diabetic peripheral neuropathy, moderate in severity and mildly painful.  A March 2004 private treatment record noted mild sensory neuropathy.  A March 2004 VA treatment record noted a normal neurological examination.  A June 2004 VA treatment record noted bilateral feet numbness.

At his September 2004 VA examination the Veteran reported that his feet felt like they were burning.  He reported that since a recent stroke his right foot was numb.  He indicated that the burning sensation extended up his lower extremities to his knee.  An examination of his feet reflected 2 + dorsalis pedis and posterior tibialis pulses.  It was noted that sensation was significantly decreased in the bilateral lower extremities to light touch via monofilament.  Sensation was decreased to level of mid-calf on the right lower extremity.  It was further noted that there was a decreased vibratory sense on the entire right foot and decreased position sense of the right foot.  Decreased sensation to light touch via monofilament on the left foot was noted.  Position and vibratory sense were intact on the left lower extremity.

A November 2004 VA treatment record reflected mild right leg spasticity and weakness.  A February 2005 VA treatment record noted reduced pinprick and touch sensation over both feet.  An April 2005 VA treatment record noted that monofilament testing showed a total absence of sensation to the mid calf bilaterally.  At a January 2006 private treatment visit the Veteran reported increased numbness, tingling and sensation of the lower extremities.  Motor strength testing in the lower extremities reflected a rating of 4-.  Reflexes were supported throughout, more pronounced reflexes on the right side and gait was slight unsteady.  He was diagnosed with peripheral neuropathy with underlying diabetes.  At a February 2006 VA examination, he reported tingling in his left foot.  Neurological testing reflected paresthesia in the right foot most likely secondary to a cerebrovascular accident and slight sensory changes to the monofilament in the left foot.  An April 2006 VA treatment record noted that the Veteran was insensate in both feet.  An October 2006 VA treatment record noted that sensation was diminished in the right foot which was a side effect of a cerebrovascular accident.  It was noted that sensation was normal in the left lower extremity.  

The Board finds that the evidence, as detailed above, reveals no more than moderate neurologic manifestations of the Veteran's service-connected diabetes mellitus, prior to August 27, 2008.  The totality of the evidence simply does not support a finding of anything greater than moderate incomplete paralysis, which is essentially the maximum rating that may be assigned when the symptoms are sensory in nature.  Thus, to the extent that neurologic symptomatology was shown, such symptoms have been contemplated by the 20 percent ratings assigned for each of his lower extremities, prior to August 27, 2008. 

With respect to his claims, the Board has also considered the statements of the Veteran and his wife that his disabilities warrant higher ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran and his wife's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran of his wife's assessment of the severity of his disabilities.  Thus, evidence of increased diabetes mellitus or peripheral neuropathy symptomatology, prior to August 27, 2008, has not been established, either through medical or lay evidence. 

Based on the evidence, the Board finds that a rating in excess of 20 percent for any of his disorders is not warranted, prior to August 27, 2008. 

Further, the disabilities do not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms. Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetes mellitus and peripheral neuropathy were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted, prior to August 27, 2008.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's diabetes mellitus or peripheral neuropathy disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














(CONTINUED NEXT PAGE)


ORDER

An effective date earlier than May 27, 1998 for the grant of service connection for headaches, residuals of a head injury, is denied.

A rating in excess of 20 percent for type 2 diabetes mellitus, prior to August 27, 2008, is denied.

A rating in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to August 27, 2008, is denied.

A rating in excess of 20 percent for peripheral neuropathy, left lower extremity, prior to August 27, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


